DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 2/25/2022.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 2/25/2022 is acknowledged.
The non-elect claims 6-18 are canceled hereby filed on 2/25/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRONIC DEVICE INCLUDING CONDUCTIVE MATERIAL AND FERROELECTRIC MATERIAL--.

Claim Objections
Claim 3 is objected to as being a substantial duplicate of claim 1.  Claim 1 and claim 3 are essentially duplicates of one another or else are so close in content that they both cover the same thing, despite a slight difference in wording.  It is improper to have two claims which contain the same limitations, in the same application as one claim would be a substantial duplicate of the other claim.
materials, which are multiple non-ferroelectric insulating materials.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo (US PAT. 10,475,813).
	Yoo teaches an electronic device comprising conductive material and ferroelectric material, comprising: a conductive component (155, as shown in Fig. 4) proximate a ferroelectric composite stack (40, as shown in Fig. 4, col. 8, lines 24-34), wherein the ferroelectric composite stack includes multiple ferroelectric metal oxide-comprising insulator materials (135a-135d), and wherein at least one of the multiple ferroelectric metal oxide-comprising insulator materials is between and directly against non-ferroelectric insulating materials (125a-125c, as shown in Fig. 4, col. 8, lines 24-55).
	Re. claim 2: Yoo also teaches that at least one of the multiple metal oxide-comprising insulator materials includes one or more members of the group consisting of 
	Re. claim 3: Yoo also teaches that the ferroelectric composite stack further comprises multiple non-ferroelectric insulating materials (125a-125c).
	Re. claim 4: Yoo also teaches that one of the multiple metal oxide-comprising insulator materials is a first layer (135b, as shown in Fig. 4) that is between and directly against immediately-adjacent of the multiple non-ferroelectric insulating materials.
	Re. claim 5: Yoo also teaches that the conductive component and the composite stack are directly against one another as shown in Fig. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729